Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Sugaberry discloses the parsing and indexing of documents to determine hierarchical object clusters in a database family, the indexing based upon similar hierarchical decompositions of objects to determine the trees for object clusters. This is the determining of relationships between object clusters parsed from the documents, which is the relationships/connections of sub-documents of the parsed documents.
Further clarification of the sub-documents, their determination, relationship information, and/or the construction process for the relationship query may be sufficient in overcoming the current prior art rejection and help move prosecution forward by identification of potentially allowable subject matter.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0268015 issued to Sasha Sugaberry (hereinafter referred to as Sugaberry).
As to claim 1, Sugaberry discloses at least one document database storing a plurality of documents containing data (documents database, see Sugaberry: Para. 0066); and 
a search server communicatively coupled to the document database, the search server comprising a data structure engine storing a hierarchical data structure, at least one indexing engine, and a non-transitory computer readable medium having instructions stored thereon (databases, servers, medium storing instructions, indexing, see Sugaberry: Para. 0066, 0069, 0075 – 0078 and 0211), wherein the instructions, when executed by a processor cause the search server to: 
(receive document for object of interest, see Sugaberry: Para. 0066 - 0069); 
parse one or more sub documents from the input document (parse document into component concepts, see Sugaberry: Para. 0080, 0148, 0153 – 0155 and 0225, Claim 1); 
identify connections between the one or more sub documents, the connections including relationship information (indexing of the parsed document component concepts by determination of hierarchical structure between objects in the database family, see Sugaberry: Para. 0077 – 0078 and 0080 – 0086);
prepare a search document based on the one or more sub documents and the identified connections (searching based on the concepts using similarity based information retrieval, including between objects of a database family and hierarchical decompositions thereof, see Sugaberry:  Para. 0077 – 0078 and 0080 - 0086); 
update, by the data structure engine, the hierarchical data structure based on the search document (statistical analysis and clustering procedures based on the search are utilized in indexing of the database, see Sugaberry: Para. 0081 – 0086); and 
in response to a query for information from the input document: 



(querying the database through clustering of object attributes using similarity based information retrieval, such as distance to clusters for object properties, see Sugaberry: Para. 0081 – 0086, objects of the database are data of a hierarchical data structure); 
determine, by the search server, one or more sub documents responsive to the relationship query based on the hierarchical data structure (clusters for the object component concepts are determined based on similarity/distance to the search attribute set, see Sugaberry: Para. 0081 - 0086); and 
extract information requested by the query from the one or more sub documents responsive to the relationship query (create a view based on similarity to the search attribute set, see Sugaberry: Para. 0087 - 0091).

As to claim 2, Sugaberry discloses wherein preparing the search document comprises assigning a relationship between a sub document parsed from the input document and stored data in the hierarchical data structure (searching using tree-structured indexing techniques based on the object attribute clusters, see Sugaberry:  Para. 0081 – 0086 and 0120 – 0122, Fig. 5).




(levels for the indexing search technique start with the database query and are further partitioned based on clusters and sub-clusters thereof for the object attributes, see Sugaberry:  Para. 0081 – 0086 and 0120 – 0122, Fig. 5).

As to claim 4, Sugaberry discloses wherein updating the hierarchical data structure comprises writing the relationship and parent to the hierarchical data structure by the data structure engine (statistical analysis and clustering procedures based on the search are utilized in indexing of the database, see Sugaberry: Para. 0081 – 0086 and 0120 – 0122, Fig. 5).

As to claim 5, Sugaberry discloses wherein the search server comprises a plurality of indexing engines, each configured to prepare a respective search document (database indexes and search indexes are implemented by the search engines, see Sugaberry: Para. 0066 – 0069, 0081 – 0086 and 0120 – 0122, Fig. 5).

As to claim 6, Sugaberry discloses wherein the hierarchical data structure comprises a plurality of interconnected clusters of data (levels of clusters for the search indexes, see Sugaberry:  Para. 0081 – 0086 and 0120 – 0122, Fig. 5).


(clusters for products, product providers (store), and similar product availability (offer) by the product provider, see Sugaberry: Para. 0067).

Claims 8 – 11 and 13 – 14 are rejected similar rationale to the rejection of claims 1 – 4 and 6 – 7 above.

As to claim 12, Sugaberry discloses further comprising selecting an indexing algorithm based on the document database (clustering and indexing algorithm, see Sugaberry:  Para. 0080 – 0084, 0089 – 0090, 0097 - 0098, 0111 – 0113 and 0120 – 0122, Fig. 5).

Claims 15 – 20 are rejected similar rationale to the rejection of claims 1 – 4 and 6 – 7 above.








Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164